      Case 16-23397      Doc 55     Filed 10/29/20 Entered 10/29/20 16:28:20            Desc Main
                                      Document     Page 1 of 5



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

  In Re:                                       )       Case No:            16-23397
       Lloyd Taylor                            )
                                               )       Chapter:            Chapter 13
                            Debtor             )
                                               )       Judge:               Timothy A. Barnes

                                        NOTICE OF MOTION

TO: See attached list

    PLEASE TAKE NOTICE that on November 19, 2020 at 2 pm, I will appear before the Honorable
Timothy A. Barnes, or any judge sitting in that judge’s place, and present the motion of Lloyd Taylor
to modify his confirmed Chapter 13 Plan, a copy of which is attached

    This motion will be presented and heard electronically using Zoom for Government. No
personal appearance in court is necessary or permitted. To appear and be heard on the motion, you
must do the following:

   To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID and
password.

    To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666. Then
enter the meeting ID and password.

   Meeting ID and password. The meeting ID for this hearing is 161 329 5276 and the password is
433658. The meeting ID and password can also be found on the judge’s page on the court’s website.

    If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is
timely filed, the motion will be called on the presentment date. If no Notice of Objection is timely
filed, the court may grant the motion in advance without a hearing.


                                              By:     /s/ Dale Allen Riley
                                                     ____________________________________
                                                        Dale Allen Riley
                                                        Geraci Law L.L.C.
                                                        55 E. Monroe Street #3400
                                                        Chicago, Illinois 60603
                                                        312.332.1800
                                                        ndil@geracilaw.com




Rec No. 711795
WD - NOTICE OF MOTION ZOOM
      Case 16-23397      Doc 55     Filed 10/29/20 Entered 10/29/20 16:28:20             Desc Main
                                      Document     Page 2 of 5



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

  In Re:                                        )       Case No:           16-23397
       Lloyd Taylor                             )
                                                )       Chapter:           Chapter 13
                            Debtor              )
                                                )       Judge:               Timothy A. Barnes

                                    CERTIFICATE OF SERVICE

    I, Dale Allen Riley, certify that I served a copy of this notice and the attached motion on each
entity shown on the attached list at the address shown and by the method indicated on the list on
October 29, 2020 at 4:22 PM.


                                    LIST OF PARTIES SERVED

Marilyn O. Marshall, 224 S. Michigan Ave. #800 , Chicago, IL 60604

Office of the U.S. Trustee, 219 S. Dearborn, Suite 873, Chicago, Illinois 60604

Lloyd Davis Taylor, 12535 Elizabeth , Calumet Park, IL 60827

[See attached list]




Rec No. 711795
WD - NOTICE OF MOTION ZOOM
           Case 16-23397        Doc 55   Filed 10/29/20 Entered 10/29/20 16:28:20   Desc Main
                                           Document     Page 3 of 5
America S Financial Choice           Sprint
C/O Accounts Receivable MA           C/O Enhanced Recovery CO L
910 W Van Buren Ste 100              8014 Bayberry Rd
Chicago IL 60607                     Jacksonville FL 32256

Cash Loans Today                     University of Chicago Med Ctr
                                     Bankruptcy Department
11949 S Pulaski Rd                   15965 Paysphere Circle
Alsip IL 60803                       Chicago IL 60674

City of Blue Island                  Village of Alsip
Bankruptcy Department                Attn: Bankruptcy Department
13051 Greenwood Ave.                 4500 W. 123rd
Blue Island IL 60406                 Alsip IL 60803

Commonwealth Edison                  Village of Merrionette Park
Attn: System Credit/BK Dept
3 Lincoln Center 4th Floor           11720 S Kedzie
Oakbrook Terrace IL 60181            Merrionette Park IL 60803

Credit ONE BANK NA
Attn: Bankruptcy Dept.
Po Box 98875
Las Vegas NV 89193

First Premier BANK
Attn: Bankruptcy Dept.
601 S Minnesota Ave
Sioux Falls SD 57104

Foursight Capial

265 E 100 South
Suite 300
Salt Lake City UT 84111

IRS Priority Debt
Bankruptcy Dept.
PO Box 7346
Philadelphia PA 19101

Metrosouth Medical Center
Bankruptcy Department
12935 Gregory St.
Blue Island IL 60406

Regional Acceptance CO
Attn: Bankruptcy Dept.
304 Kellm Road
Virginia Beach VA 23462

Santander Consumer USA
Attn: Bankruptcy Dept.
Po Box 961245
Ft Worth TX 76161

Secretary of State
Attn: Safety & Financial Resp
2701 S. Dirksen Pkwy.
Springfield IL 62723
    Case 16-23397           Doc 55   Filed 10/29/20 Entered 10/29/20 16:28:20             Desc Main
                                       Document     Page 4 of 5



                  IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                                         )        Case No:       16-23397
          Lloyd Taylor                          )
                   Debtor                       )        Chapter:       Chapter 13
                                                )
                                                )        Judge:          Timothy A. Barnes

                             MOTION TO MODIFY CONFIRMED PLAN

NOW COMES the Debtor, Mr. Lloyd Taylor (the “Debtor”), by and through his attorneys, Geraci Law

L.L.C., to present his MOTION TO MODIFY CONFIRMED PLAN, and states as follows:

   1.     This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. 1334 and this is a

          “core proceeding” under 28 U.S.C. 157(b)(2).

   2.     The Debtor filed his Petition for Relief and plan under Chapter 13 of the U.S. Bankruptcy

          Act on 07/21/2016.

   3.     The Debtor’s plan was confirmed by the Court on 9/15/2016.

   4.     The Debtor was laid off from his prior employer in or around January, 2020. He looked for

          new work promptly but due to the COVID-19 pandemic he was unable to find new work

          until recently.

   5.     He has advised his attorneys of his re-employment and has provided proof of this new

          income to his attorneys.

   6.     This income appears lower than his prior level of income but he has authorized his attorneys

          to resume payroll deductions at the prior level of $254 per biweekly paycheck.

   7.     It is not feasible to defer the pending default without the plan lasting longer than 60 total

          months but because his inability to promptly resume payments to the Chapter 13 Trustee is

          attributable to the COVID-19 pandemic Section 1329(d) of the bankruptcy code allows for

          the extension of his plan’s term.
    Case 16-23397       Doc 55
                        Filed 10/29/20 Entered 10/29/20 16:28:20 Desc Main
                          Document      Page 5 of 5
   WHEREFORE THE DEBTOR, Mr. Lloyd Taylor, respectfully requests this Honorable Court enter

   an order:

   1.   Deferring arrears to the end of the plan term,

   2.   Extending the Chapter 13 Plan term to 68 months, and

   3.   For any other relief the court deems proper.



                                            By: ____/s/ Dale Allen Riley__
                                               Dale Allen Riley




Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax): 877.247.1960
